UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TRAVELERS CASUALTY & SURETY COMPANY
OF AMERICA, et al.,



                               Plaintiffs,
                                                                    No. 19-cv-1253 (NSR)

                                                                    OPINION & ORDER
       -against-



OMNI CONTRACTING COMPANY, INC., et al.,



                               Defendants.

NELSONS. ROMAN, United States District Judge

       Plaintiffs bring this action against Defendants for a breach of contract claim. The matter

is before this Court on diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiffs move for

permission to serve Defendant Haleem Zihenni by substituted service pursuant to Federal Rules

of Civil Procedure Rule 4(e) and New York Civil Practice Law Rules § 308. For the reasons stated

below, the motion is GRANTED.

       The federal rules authorize service "pursuant to the law of the state in which the district

court is located." Fed. R. Civ. P. Rule 4(e). "In New York, service may be effectuated by (1)

personal service; (2) delivery to 'a person of suitable age and discretion at the actual place of

business, dwelling place or usual place of abode of the person to be served' and by either mailing

the summons to the person to be served at his or her last known residence; (3) service on an

agent; or (4) so-called 'nail and mail' service." Ferrarese v. Shaw, 164 F. Supp. 3d 361,365

(E.D.N.Y. 2016) (quoting N.Y.C.P.L.R. §§ 308(1)- (4)).



                                                  1
       Where such service is "impracticable," however, service may be completed "in such

manner as the court, upon motion without notice, directs." N.Y.C.P.L.R. § 308(5); see State

Street Bank & Trust Co. v. Coakley, 790 N.Y.S.2d 412,413 (N.Y. App. Div. 2d Dep't 2005).

Impracticability depends on the facts and circumstances of each case and does not require proof

of due diligence or actual prior attempts to serve a party through traditional methods. TAGC

Mgmt., LLC v. Lehman, 842 F. Supp. 2d 575, 585 (S.D.N.Y. 2012).

       Here, Plaintiffs showed that service through the methods outlined in§§ 308(1)- (4) was

impracticable. They had attempted to serve Defendant Zihenni at his last known address, 31

Saxon Woods Road, Scarsdale, New York ("31 Saxon Woods Road"), but the discovered that

the property was vacant and under construction. They twice attempted to serve Defendant

Zihenni at another address which was listed as both an address for Defendant Zihenni and for

Defendant Omni in an indemnity agreement. On the second attempt at that address, Denise

Zihenni answered the door and informed the process server that she was Defendant Zihenni' s

wife, but they were separated and that they were not living together. She also confirmed that the

31 Saxon Woods Road address was Defendant Zihenni' s address. The process server returned to

31 Saxon Woods Road but found the property to continue to be vacant and under construction.

Plaintiffs confirmed with the United States Post Office that there is no forwarding address for 31

Saxon Woods Road. Based on these circumstances, the Court finds that service under the

traditional methods is impracticable. See Nnebe v. Colon, No. 0l-CV-5247(KMW)(KNF), 2003

WL 402377, at *3 (S.D.N.Y. Feb. 21, 2003) (holding that the plaintiff showed that service by

traditional methods was impracticable by establishing that process servers were sent to several

addresses and that the plaintiff inquired with the United States Postal Service); Solomon v. Horie

Karate Dojo, 724 N.Y.S.2d 648, 648-49 (N.Y. App. Div. 2d Dep't 2001) (affirming an order



                                                2
allowing substituted service where a defendant had left the United States without leaving a

forwarding address).

         Therefore, Plaintiffs' motion for substituted service is granted. Additionally, as the

service deadline is currently June 6, 2019 and Plaintiffs have shown good cause for their failure

to serve Defendant Zihenni, Plaintiffs are granted until July 8, 2019 to complete service.


                                                   CONCLUSION

         For the foregoing reasons, Plaintiffs' motion for substituted service and for an extension of

time to complete service is GRANTED. Plaintiffs are ordered to attempt service of process of the

summons and the complaint by each of the following methods: (1) by personal service on

Defendant Zihenni's wife; (2) service by regular mail upon Defendant Zihenni at 31 Saxon Woods

Road; (3) email service upon Defendant Zihenni. 1 Going forward until otherwise notified by the

Court, Plaintiffs may serve all papers on Defendant Zihenni using each of the above methods.

         The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 12.



Dated:     June 5, 2019                                               SO ORDERED:
           White Plains, New York


                                                                 NELSON S. ROMAN
                                                               United States District Judge




1
 Courts have found service by email to be an appropriate method of substituted service. Ferrarese v. Shaw, 164 F.
Supp. 3d 361, 367 (E.D.N.Y. 2016).


                                                        3
